Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 07/14/2022 has been received.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 2 in the reply filed on 03/04/2022 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2022.
Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.
	
The nature of the invention relates a method for vitrification of canine oocyyes, specifically, mature canine oocytes.
The claims are broad in that the recite the use of any mixed liquid, any equilibrium solution and any vitrification solution. 
	The specification establishes the general composition of each buffer used in the vitrification and thawing of mature canine oocytes at pages 10-13. However, numerous embodiments are listed, from unrestricted concentrations to a range of concentrations, and to a specific concentration for each component. The specification does not set forth any clear working examples to show which concentrations of each buffer component was effective at vitrification and subsequent of the mature canine oocytes.
	Songsasen (Anim Reprod Sci. 2007 March ; 98(1-2): 2–22) taught that canine oocytes are unique from those of other mammalian species and that the oocyte is released in an immature state and matures in the oviduct. Studies involving vitrification of canine oocytes mainly have involved immature oocytes. Park (2007; IDS) found that the survival rate after vitrification freezing of immature oocytes was higher than mature oocytes. Park  used EFS (40% Ethylene glycol, 18% ficoll and 0.3M sucrose) and EDS (20% Ethylene glycol, 16.5% DMSO, and 0.5M sucrose) vitrification buffer. One embodied vitrification solution in the instant invention is 15% Ethylene glycol.,15% DMSO, 20% dextran and 0.5M sucrose. Thus, the vitrification solution of the instant invention is similar to the EDS of Park. However, the claims and specification also require a more gradual transition by putting the oocytes in mixed liquid, then higher amounts of equilibrium solution.  The specification also teaches that cryopreservation of the mature oocyte, as claimed, may be difficult because chromosomes and chromosome cleavage mechanisms that separate the chromosomes are directly exposed to the cytoplasm. Hence, there are different technical considerations in freezing a mature canine oocyte compared to immature canine oocytes. Tharasanit (2021, Animals, 11:2949, 17 pages) provides a review of cryopreservation techniques. Vitrification must be ice-free without ice crystal formation, which requires high levels of cryoprotecting agents (pages 4-5). Tharasanit states, “The cryopreservation of canine oocytes has been ignored due to the fact that canine oocytes are poorly resumed to reach metaphase II under in vitro culture conditions. Unlike other species, canine oocytes ovulate at an immature stage” (see page 6).
	Thus, given the art-accepted complications with vitrification of mature canine oocytes, there is increased burden on the guidance in the specification to overcome the art-accepted difficulties. The specification teaches similar vitrification solution, yet different from that used to successfully vitrify immature but not mature oocytes (see Park, 2002; IDS). The specification also teaches addition of equilibrium solution to the oocytes over time, giving time between additions for equilibration to occur. The effective concentrations of the components in this solution as well as the mixed liquid are not clearly established in the specification. Because the art and the specification, specifically in teaching that the chromosomes in mature oocytes are exposed to the cytoplasm, teach that vitrification of mature oocytes was complex and until the invention, not successful, it would require undue experimentation to determine how to carry out the invention using any mixed liquid, any equilibrium solution, any vitrification solution, thawing solution and recovery medium as claimed.
Applicant’s Remarks have been fully considered and are not found persuasive. The ground s of the rejection are not on the idea that mature oocytes were not or cannot be effectively vitrified. The rejection is based in the overly broad nature of the claims and vague characterization of the method presented in the specification. The claims require, for example:
“adding the equilibrium solution to the first mixture,
further adding the mixed liquid to the first mixture, 
further adding the equilibrium solution to the first mixture, and
further adding the mixed liquid to the first mixture…”
Clarity aside, the claim fails to place any limits on the composition of the liquids, the amounts, or the durations used. The specification does provide some guidance in terms of a variety of embodiments but does not set provide evidence that successful vitrification occurs from all of the potential ranges and compositions proposed. There is no nexus provided between the data indicating success and the composition and concentration of the liquids and solutions used.  In the excerpted portion of the claim above, any amount of a range of equilibrium solutions can be added into a mixture containing an oocyte, followed by immediate addition of alternating, unspecified and unlimited amounts of mixed liquid and equilibrium solution.
Applicant argues that Park, relied upon in the rejection, merely discloses collecting and culturing immature oocytes which is clearly different from the present invention and does not disclose the excellent survival rate of the instant invention. In response, Park is not relied upon as prior art. Park supports that the nature of vitrification of immature canine oocytes was complex and known methods of oocyte vitrification we not effective. Ass et forth above, Park disclosed use of similar but different vitrification solution.  This is pointed out because it establishes that the concentrations and amounts of solutions are critical to successful vitrification.  
Applicant also argues that Tharasanit is directed to vitrification of immature oocytes while the claims require mature oocytes.  Thus, Applicant argues, Tharasanit cannot be a proper prior art. In response, this is not a prior art rejection. Tharasanit is relied upon as a review to support the complex nature of canine oocyte vitrification. In the instant case, the claims are overly broad and the specification fails to clearly point out which embodiments of the claims are effectively operable. It is noted that the specification does support effective vitrification.  However, it does not clearly convey how it was obtained. 
Applicant argues that not all Wands factors were addressed.  In response, it is not a requirement that all factors be addressed.  However, with regard to “the amount of direction provided by the inventor,” it is noted that the lack of guidance in the specification is addressed with regard to the unknown composition of the various liquids, amounts used and duration of incubation. The level of predictability in the art is addressed as the cited art has pointed out the unsuccessful attempts at vitrification of immature canine oocytes and the Tharasanit review discusses the underdeveloped nature of the art. While the Specification shows successful vitrification, the Examiner is not able to discern the identity and composition of the various liquids, concentrations, amounts and durations used.  It is noted that this concept applies to all steps and compositions associated with thawing, as well. 
Recitation of “adding the equilibrium solution to the first mixture, further adding the mixed liquid to the first mixture, further adding the equilibrium solution to the first mixture, and further adding the mixed liquid to the first mixture…” is overly broad.

Claim Rejections - 35 USC § 112 b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 are unclear because they are method claims that recite numerous “a step of”. Being a method comprises distinct processes, it is not clear that the steps are actively carried out or are carried out in the order listed. Active steps such as “collecting”, “vitrifying” “denuding” etc would render the claim more clearly drawn to a method with linked and sequential steps. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632